DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-20 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 06/22/2022 and reviewed by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of claim 1 wherein “a rim assembly that selectively attaches to a container…” is creating ambiguity as to whether the rim assembly and the container are claimed in combination or whether the container is merely functionally recited and the rim assembly is configured to be attached to the container.  Claims 11 and 20 contain similar issue.
The recitation of claim 5 wherein “the one or more magnets are attracted to the support surface.” renders the claim indefinite because it is unclear whether the support surface is positively claimed or merely functionally recited. The Examiner suggests the use of the term “configured” assuming the support surface is functionally recited.
Dependent claims not cited above are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by or alternatively under 35 U.S.C. 103 as being obvious over KR’ 474 (Foreign Pat. No. KR20130110474).
 	Regarding claim 1, KR ‘474 teaches a storage system, comprising:
 	a rim assembly (20) that selectively attaches to a container (10) to form a container assembly, wherein the rim assembly is configured for selective attachment to a support surface (7), wherein the rim assembly defines an upper aperture (upper opening of 20) and a lower aperture (lower opening of 20), wherein the upper aperture and the lower aperture are each dimensioned to permit grasping dexterity within the container [capable], and wherein the lower aperture is configured to receive an upper end of the container to which the rim assembly is configured to attach;
and one or more magnets (30) positioned in the rim assembly. 	KR ‘474 teaches the upper and lower apertures are dimensioned to permit grasping dexterity within the container. Assuming arguendo KR ‘474 does not explicitly teach the upper and lower apertures are dimensioned to permit grasping dexterity within the container. The Examiner note that it would have been an obvious matter of design choice to provide the size of the rim and aperture that permit grasping dexterity within the container, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) The motivation would have been to facilitate the use of the product.
	Regarding claim 2, KR ‘474 teaches or as modified teaches the upper aperture (upper aperture of 20) and the lower aperture (lower aperture of 20) are dimensioned to permit access to an interior of the container by a plurality of fingers of a user [capable depending on the size of the rim and container].
 	Regarding claim 3, KR 474 teaches the upper aperture (upper aperture of 20)  and the lower aperture are dimensioned to permit removal of one or more items stored within the interior of the container while the user is grasping the one or more items with the plurality of fingers.
 	Regarding claim 4, KR ‘474 teaches the upper aperture (upper aperture of 20) has a diameter that substantially aligns with a diameter of an opening of the container to which the rim assembly is configured to attach.
 	Regarding claim 5, KR ‘474 teaches the one or more magnets are attracted to the support surface (7).
 	Regarding claim 6, KR ‘474 teaches an engagement between the rim assembly (20) and the container (10) is a threaded engagement.
  	Regarding claim 7, KR ‘474 teaches the rim (20) assembly further comprises: a channel (25) that is configured to receive the one or more magnets.
 	Regarding claim 8, KR ‘474 teaches a seal rib (40) that extends from a top surface of the rim assembly (20) such that the container is sealed from an external environment upon interaction with the support surface [capable].
 	Regarding claim 9, KR ‘474 teaches the upper aperture is provided with a leveling edge (edge of 20).
 	Regarding claim 10, KR ‘474 teaches a portion of the rim assembly (20) that defines the lower aperture (lower aperture of 20) extends around the upper end of the container (10).
 	Regarding claim 11, KR ‘474 teaches a storage system, comprising:
a rim assembly (20)  that selectively attaches to a container (10) to form a container assembly, wherein the rim assembly is configured for selective attachment to a support surface (7), wherein the rim assembly defines an upper aperture (upper aperture of 20) and a lower aperture (lower aperture of 20), wherein the upper aperture has a diameter that substantially aligns with a diameter of an opening (opening of 10) of the container to which the rim assembly is configured to attach, and wherein the lower aperture is configured to receive an upper end of the container to which the rim assembly is configured to attach; and one or more magnets (30) positioned in the rim assembly.
Regarding claim 12, KR ‘474 teaches the upper aperture (upper aperture of 20) and the lower aperture (lower aperture of 20) are each dimensioned to permit grasping dexterity through the opening and within the container [capable/as noted above with respect to claim 1].
Regarding claim 13, KR ‘474 teaches the upper aperture (upper aperture of 20) and the lower aperture (lower aperture of 20) are dimensioned to permit access through the opening (opening of 10) of the container by a plurality of fingers of a user [capable depending on the size of the container as noted above].
Regarding claim 14, KR ‘474 teaches the upper aperture (upper aperture of 20) and the lower aperture (lower aperture of 20) are dimensioned to permit removal of one or more items stored within the container while the user is grasping the one or more items with the plurality of fingers [capable as noted above].
Regarding claim 15, KR ‘474 teaches the one or more magnets (30) are attracted to the support surface (7).
Regarding claim 16, KR ‘474 teaches the rim assembly further comprises: a channel (25) that is configured to receive the one or more magnets (30).
Regarding claim 17, KR ‘474 teaches the rim assembly further comprises:
a seal rib (40) that extends from a top surface of the rim assembly such that the container is sealed from an external environment upon interaction with the support surface.
Regarding claim 18, KR ‘474 teaches wherein the upper aperture (upper aperture of 20) is provided with a leveling edge (upper edge of 20).
Regarding claim 19, KR ‘474 teaches a portion of the rim assembly (20) that defines the lower aperture (lower aperture of 20) extends around the upper end of the container (10).
	Regarding claim 20, KR ‘474 teaches a storage system, comprising:
a rim assembly (20) that selectively attaches to a container (10) to form a container assembly, wherein the rim assembly is configured for selective attachment to a support surface (7), wherein the rim assembly defines an upper aperture (upper aperture of 20) and a lower aperture (upper aperture of 20), wherein the upper aperture and the lower aperture are each dimensioned to permit grasping dexterity within the container, wherein the upper aperture has a diameter that substantially aligns with a diameter of an opening of the container to which the rim assembly is configured to attach, wherein the lower aperture is configured to receive an upper end of the container to which the rim assembly is configured to attach, wherein the upper aperture and the lower aperture are dimensioned to permit access to the container by a plurality of fingers of a user, wherein the upper aperture and the lower aperture are dimensioned to permit removal of one or more items stored within the container while the user is grasping the one or more items with the plurality of fingers; and one or more magnets (30) positioned in the rim assembly.
 	KR ‘474 teaches the upper and lower apertures are dimensioned to permit grasping dexterity within the container. Assuming arguendo KR ‘474 does not explicitly teach the upper and lower apertures are dimensioned to permit grasping dexterity within the container. The Examiner note that it would have been an obvious matter of design choice to provide the size of the rim and aperture that permit grasping dexterity within the container such that the upper aperture and the lower aperture are dimensioned to permit access to the container by a plurality of fingers of a user, wherein the upper aperture and the lower aperture are dimensioned to permit removal of one or more items stored within the container while the user is grasping the one or more items with the plurality of fingers;, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) The motivation would have been to facilitate the use of the product.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631


/Muhammad Ijaz/Primary Examiner, Art Unit 3631